Citation Nr: 0106796	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  95-33 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome with seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatic valvular heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

In an April 1989 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (the RO) denied 
the veteran's claims of entitlement to service connection for 
organic brain syndrome with seizure disorder and rheumatic 
valvular heart disease as residual of rheumatic fever. 

This appeal comes to the Board of Veterans' Appeals (the 
Board) from a June 1995 decision of  the RO which again 
denied the veteran's claims of entitlement to service 
connection for organic brain syndrome with seizure disorder 
and rheumatic valvular heart disease as residual of rheumatic 
fever.  The Board remanded this case to the RO in June 1997.

As noted by the Board in its June 1997 remand, in June 1995 
the RO framed these claims as original claims for service 
connection.  Based on the procedural history of the case, the 
Board recharacterized the issues on appeal as whether new and 
material evidence has been submitted to warrant the reopening 
of the claims. The RO adjudicated the claims of whether new 
and material evidence was submitted to reopen a claim of 
entitlement to service connection for organic brain syndrome 
with a seizure disorder and for rheumatic valvular heart 
disease in a Supplemental Statement of the Case issued in 
August 2000.  This matter therefore is ready for scrutiny by 
the Board.


FINDINGS OF FACT

1.  In an unappealed April 1989 rating decision, the RO 
denied claims of the veteran including entitlement to service 
connection for organic brain syndrome with seizure disorder 
and for rheumatic valvular heart disease.  

2.  Evidence submitted since the RO's April 1989 rating 
decision does not bear directly and substantially upon the 
two specific matters under consideration; it is neither 
cumulative nor redundant; and it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSION OF LAW

Evidence submitted since the RO's final April 1989 rating 
decision is not new and material; thus, the veteran's claims 
of entitlement to service connection for organic brain 
syndrome with seizure disorder and for rheumatic valvular 
heart disease are not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claims of entitlement to 
service connection for organic brain syndrome with seizure 
disorder and for rheumatic valvular heart disease, which were 
initially denied in an April 1989 RO rating decision.

In the interest of clarity, the Board will initially review 
generally applicable law and regulations.  The Board will 
then discuss the issues on appeal.  Because both the factual 
history and the law and regulations pertaining to the two 
issues on appeal are similar, the Board will discuss these 
issues together.

Pertinent Law and Regulations

Service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (2000).  Service connection for conditions 
including cardiovascular-renal disease, endocarditis 
(including valvular heart disease) and psychosis may be 
presumed if it is manifested to a degree of 10 percent within 
one year from the date of separation from a period of 
qualifying active service lasting 90 or more days.  38 
U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137 (West 1991 
and Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis, including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2000). 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. 7105; 38 C.F.R. 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 20.200.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 [VCAA], Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
(2000) [to be codified at 38 U.S.C. § 5103A], pertaining to 
VA duty to assist veterans in the development of their 
claims, appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f). 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    

Factual Background

Evidence of record in April 1989

In September 1988, the veteran filed claims of entitlement to 
service connection for a brain seizure and for a heart 
problem.  These claims were denied in a final April 1989 
rating action.  The relevant evidence of record at the time 
of the April 1989 RO denial of those claims may be summarized 
as follows.  

The veteran's service medical records were entirely negative 
for a indications or diagnoses of rheumatic fever or valvular 
heart disease.  His September 1968 separation examination 
shows that a clinical evaluation of the lungs, chest and 
heart were normal.  Blood pressure was measured as 126/74.  
At that time the veteran also indicated that he had never had 
rheumatic fever.

The veteran's service medical records were also entirely 
negative for a indications or diagnoses of organic brain 
syndrome, seizures a head injury or a psychiatric disorder.  
The September 1968 separation examination shows that a 
clinical evaluation of the head and of the neurological and 
psychiatric systems was normal.  

There are no pertinent medical records for approximately 14 
years after the veteran left service.

On October 8, 1982, the veteran presented himself at a 
private medical center (SMC) with chief complaints of severe 
headaches and a "black finger".  It was noted that he had 
been in excellent health until late September 1982 at which 
time he had symptoms of lower abdominal cramping, myalgia and 
backache.  A few days later he experienced a high 
temperature, generalized myalgia and blackness of the finger 
and was admitted to a community hospital on September 27, 
1982.  He was discharged on October 5, 1982 with minimal 
headache and no fever.  Later on October 5, he began 
experiencing severe headaches.  He appeared at the emergency 
room on October 8, 1982.  He was told he had viral 
meningitis.  The veteran was then taken to SMC that same 
night.  An impression of septic picture with history of 
staphylococcus sepis; rule out embolic lesion of the right 
finger and rule out brain abscess was made.  

On October 9, 1982, the veteran was hospitalized at another 
private facility (BH).  The medical history indicated that 
his problems began 2 to 3 weeks previously when he had some 
lower abdominal discomfort associated with some nausea, and 
subsequently developing generalized weakness, headaches, 
blurred vision, elevated temperature to 104 degrees, 
unassociated with any with any chest discomfort, 
breathlessness, cardiac irregularity, orthopnea or peripheral 
edema, but associated with the development of some necrotic 
changes in the second finger on the right hand.  It was noted 
that the veteran had no recollection of a history of 
hypertension or heart murmur.  The doctor opined that due to 
the presence of murmur of aortic insufficiency, bacterial 
endocarditis was suspected as a reason for the embolic 
problem of the finger and possibly the brain.   

On October 11, 1982, the veteran underwent right parietal 
occipital trephination with removal of intracerebral hematoma 
for treatment of a brain abscess of the right parietal 
occipital region.  A postoperative diagnosis of intracerebral 
hematoma of the right parietal occipital region as made.

A percutaneous right cartoid anteriogram was performed in 
October 15, 1982 which showed two lucent defects in the 
calvarium in the posterior right parietal region which were 
probably from a previous surgery.

A CT scan conducted on October 19, 1982 showed a right 
occipital lesion with some small collections of air in it. 
Marked enhancement of the rim consistent with brain abscess 
was noted.  A cranial defect from a recent surgical procedure 
was also identified.  A second CT scan conducted on November 
1, 1992 revealed evidence of a previous right-sided 
craniotomy and a large zone of decreased attenuation in the 
right parietooccipital area.  The veteran was discharged on 
November 19, 1992 at which time the diagnosis was 
staphylococcal endocarditis with evidence of septic 
embolization.  

Private medical records reflect that the veteran was 
hospitalized at a private facility in May 1987.  The medical 
history revealed a hospitalization in 1982 for treatment of 
gastroenteritis, during which time his IV site became 
infected subsequently leading to staphylococcal endocarditis, 
which in turn led to the development of a right cerebral 
abscess.  It was noted that as soon as the endocarditis had 
been treated, the right cerebral abscess was drained and that 
upon his discharge he had left-sided hemiparesis.  It was 
also noted that he had sensory seizures, manifested by left 
facial twitching, numbness of the left arm and leg, left 
visual blurring and occasional loss of bladder control.  The 
report stated that the seizures were occurring almost daily 
and were being controlled on DILANTIN, except that the 
veteran developed depression on the medication and it had to 
be discontinued, allowing the seizures to return.  
Impressions which included sensory seizures, uncontrolled due 
to lack of medication and a history of staphylococcal 
endocarditis were made.

Evidence dated in April 1988 reflects that the veteran filed 
malpractice claim against the private facility which treated 
the veteran in 1982.  In conjunction with that claim Dr. F., 
a private physician, furnished a medical opinion in which he 
indicated that the veteran's care in 1982 was mismanaged by 
the staff at the private facility.  In that statement there 
was no mention of service or VA treatment or any history of 
rheumatic fever.  

In August 1988, the veteran was hospitalized at a VA 
facility.  Diagnoses of staphylococcus endovascular 
infection, probable valvular endocarditis, suspect metastatic 
focci of infection in the thoracic spine and spleen; 
hyperkalemia of undetermined etiology and post-traumatic 
seizure disorder were made.

In September 1988, a CT scan of the chest was performed which 
revealed no evidence of thoracic or abdominal aortic 
aneurysm, but showed subsegmental atelectasis at both lung 
bases and localized area of pleural thickening at the 
posterior medial right lung base.  

A VA statement of veteran's treatment was dated and received 
in November 1988.  Therein, his chief complaints were listed 
as dizziness, depression, seizures, difficulty seeing to the 
left and difficulty speaking.  Diagnoses of organic brain 
syndrome with seizure disorder and left hemianopsia and 
rheumatic valvular disease of the heart were listed.  It was 
noted that the veteran had undergone operations which 
included brain abscess and endocarditis and open heart 
surgery with anemia.  The remarks indicated that the veteran 
had a history of rheumatic fever, brain disease and seizures

In a December 1988 a VA medical statement, a doctor opined 
that the veteran had rheumatic fever in service, described as 
fever with joint pain for which he was hospitalized, and that 
he was suffering from complications of rheumatic valvular 
disease, namely pain abscess from vascular endocarditis.  

The April 1989 RO decision 

In its April 1989 rating decision, the RO denied claims 
including entitlement to service connection for organic brain 
syndrome with seizure disorder and for rheumatic valvular 
heart disease.  The RO referred to facts presented in a March 
1989 rating decision which dealt with the veteran's 
competence for VA purposes and entitlement to a permanent and 
total rating.  In that decision, the RO noted that 
The veteran's service medical records were pertinently 
negative for the claimed disabilities and that no claimed 
symptoms existed until 1982.

The veteran was informed of the April 1989 RO decision by 
letter dated June 16, 1989.  He did not appeal that decision.   

The "new" evidence

In March 1995, the veteran requested that these claims be 
reopened.  In conjunction with the March 1995 request to 
reopen the claim, the veteran resubmitted the December 1988 
medical opinion of a VA doctor which was of record in April 
1989.

In a June 1995 rating action, the RO determined that the 
claims of entitlement to service connection for organic brain 
syndrome with a seizure disorder and rheumatic valvular heart 
disease were not well grounded and denied both claims, 
explaining that there were no indications of the claimed 
disabilities in service and that they first appeared many 
years after service.  The RO discussed the 1988 VA opinion, 
stating that it was assumed that the doctor did not have the 
veteran's service medical records available for review when 
he wrote that opinion.  

As discussed in the Introduction, the Board remanded this 
case in June 1997.  The Board observed that these issues 
should have been handled based on finality/new and material 
evidence rather than on the basis of well groundedness.

In August 1997, a private medical statement was received.  
The statement indicated that the veteran had a history of 
bacterial endocarditis three times in the past, the first 
time in 1982, thereafter in 1988 and finally in 1993, at 
which time he underwent aortic valve placement with a Ross 
procedure.  The doctor also stated that the veteran suffered 
from post-endocarditis arthritis as well as sustaining an 
injury of the left chest wall in 1996 due to a fall.  There 
was no mention of service or rheumatic fever in that opinion.  

Private medical evidence subsequently submitted reflects that 
the veteran was seen due to complaints of seizures, assessed 
as atypical complex seizures.  Private medical records also 
show that in February 1993 an impression of suspect subacute 
bacterial endocarditis was made, following which the veteran 
underwent successful aortic valve replacement.  The records 
show that he underwent aortic valve replacement (Ross 
procedure) with mild and probably clinically insignificant 
aortic insufficiency in December 1996.  

In August 1997, the veteran underwent a CT scan of the brain, 
which revealed a zone of encephalomalacia in the right 
occipital lobe consistent with a history of previous cerebral 
abscess.   

A VA heart examination was conducted in June 2000.  Diagnoses 
which included essential hypertension and exogenous obesity 
were made.  The examiner indicated that according to the 
records, the veteran had recurrent bicuspid valve aortic 
stenosis, which had three times caused bacterial endocarditis 
resulting in some embolic phenomenon causing upper and lower 
extremity difficulties in ambulation and utilization.  The 
examiner opined that there was no clear-cut rheumatic fever 
either in military service or from history.  The examiner 
concluded that the etiology of the veteran's heart condition 
condition was aortic valve/bicuspid valve endocarditis rather 
than rheumatic fever.  It was further observed that no 
rheumatic fever had been recorded in the records and that 
treatment for that condition had not been documented.

An examination of mental disorders was conducted in July 
2000.  The examiner noted that the veteran had no entries in 
his service medical records suggestive of any psychiatric 
problems.  Diagnoses of mild organic brain syndrome secondary 
to brain abscess and mild dysthymia were made.  

A VA epilepsy and narcolepsy evaluation was conducted in July 
2000.  The examiner stated that a review of the veteran's 
records showed that in 1982, he developed bacterial 
endocarditis and had a septic embolism to the occipital 
portion of the brain on the right side, requiring surgical 
drainage and resulting in a large residual area evident on CT 
scan.  It was also noted that since 1982, the veteran had 
experienced seizures involving intermittent numbness and 
weakness of both legs without loss of consciousness and 
occurring 2 to 4 times a week.  

The examiner indicated that the issue of concern was whether 
there was evidence that the veteran had active rheumatic 
fever whiled in service from 1966 to 1968.  The examiner 
indicated that the service medical records were reviewed.. 
The veteran's service medical records mentioned only inguinal 
hernia repair in 1966.  The examiner stated that the veteran 
told him that there was an infection associated with this and 
that he experienced high fevers in service.  The examiner 
indicated that he was unable to find evidence of that in the 
records.  It was also noted that the veteran mentioned a 
heart murmur when he was inducted, but the examiner stated 
that this was not mentioned in either the induction or 
separation physical examination reports.  

The examiner did not perform a neurological examination, 
reasoning that medical evidence and a CT scan supported the 
presence of a prior brain abscess and seizure activity.  He 
indicated that no diagnostic studies would answer the 
question of when the problem began, and therefore none were 
required.  He stated that the question of whether the 
veteran's valvular heart disease and endocarditis began 
during military service was really more appropriate for the 
cardiovascular examination.  However, he opined that there 
was nothing found during the review of the medical records 
which would support that contention.  He concluded that the 
veteran's disability, including a seizure disorder and 
cognitive impairments, dated back to 1982, specifically to 
the episode of septic embolism followed by abscess formation. 

In an August 2000 Supplemental Statement of the Case, the RO 
determined that new and material evidence had not been 
submitted with which to reopen the veteran's claims.  

Analysis

Initial matter

The VCAA eliminated the concept of well grounded claims.  
Although the RO initially adjudicated these claims as being 
not well grounded in June 1995, as noted above the RO 
subsequently adjudicated the claims on the basis of whether 
new and material evidence has been submitted.       

As noted above, it appears that VCAA provisions concerning 
VA's duty to assist do not apply to the initial stage of 
analysis with respect to reopening a previously-denied claim.  
In any event, however, recent medical examinations and 
medical opinions have been provided for the record pursuant 
to the Board's 1997 remand.  The veteran and his 
representative have not identified any additional evidence 
pertaining to the claims which is not currently of record.

 Discussion

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the appellant's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).

In April 1989, the RO denied the veteran's claims of 
entitlement to service connection for organic brain syndrome 
with a seizure disorder and for rheumatic valvular heart 
disease.  The veteran was notified of this decision in an 
June 1989 letter from the RO.  No notice of disagreement or 
other correspondence was received from the veteran within the 
one-year period following this decision.  Thus, the April 
1989 RO decision became final.  38 U.S.C.A. 7105; 38 C.F.R. 
20.202, 20.302, 20.1103 (2000); see also Evans, 9 Vet. App. 
at 285.  

As discussed above, in order for the veteran's claims to be 
reopened, new and material evidence must be presented.  See 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Hodge, supra.

The evidence which was before the RO in April 1989 has been 
summarized herein.  In brief, the evidence showed that the 
veteran's service medical records were negative for diagnoses 
of organic brain syndrome with a seizure disorder and for 
rheumatic valvular heart disease and did not include any 
evidence of a heart condition, seizure activity, a 
psychiatric condition or rheumatic fever during service.  The 
evidence of record in April 1989 indicated that in 1982 the 
veteran began having medical problems which included seizures 
and heart problems.  Endocarditis was diagnosed in 1982 and a 
brain abscess was also diagnosed that year.  Diagnoses of 
organic brain syndrome with seizure disorder and rheumatic 
valvular disease of the heart were made in 1988.

The evidence before the RO also included a December 1988 VA 
medical opinion in which a VA physician opined that the 
veteran had rheumatic fever in service, described as fever 
with joint pain for which he was hospitalized, and that he 
was suffering from complications of rheumatic valvular 
disease, namely a brain abscess from vascular endocarditis.

In sum, the evidence which was before the RO rating board in 
April 1989 reflected that the claimed organic brain syndrome 
with seizures and rheumatic valvular heart disease were not 
manifested during service; the earliest evidence of the 
claimed conditions was first shown in 1982, many years after 
service.  The RO denied the veteran's claims on that basis.  
In so doing, the RO implicitly rejected the 1988 VA medical 
opinion etiologically linking both rheumatic valvular heart 
disease and organic brain syndrome (described as brain 
abscess) to rheumatic fever in service.  In essence, the RO's 
reasoning, although implicit rather than stated, appeared to 
be that the 1988 medical opinion was based on information 
supplied by the veteran, was not based on a review of the 
entire record, and was inconsistent with the remainder of the 
medical evidence of record.  Cf. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 
478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a 
diagnosis "can be no better than the facts alleged by the 
appellant"].
 
The critical inquiry is whether any of the newly submitted 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
claimed disabilities had their onset in service or can be 
etiologically linked to service.

The pertinent evidence submitted since the April 1989 RO 
decision consists of a resubmission of the December 1988 VA 
medical opinion, private medical records dated from 1993 to 
1997 documenting treatment for bacterial endocarditis and 
heart problems and the reports of three VA examinations.

With respect to the December 1988 VA medical opinion, it was 
of record in April 1989 and clearly is not new.  By 
definition, "new" evidence means more than evidence which was 
not previously physically of record.  The December 1988 
medical opinion is not new, and therefore it necessarily 
cannot constitute new and material evidence.  
  
The remainder of the additional evidence  submitted since the 
April 1989 rating action and identified above is new, in that 
it is not merely cumulative.  The pertinent question then is 
whether any of the new evidence submitted since the April 
1989 denial of the claim is material.  In essence, in the 
context of these claims, in order to constitute "material" 
evidence, the recently submitted evidence must demonstrate a 
nexus between the claimed conditions and the veteran's period 
of service.  Cf. Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).

In essence, the additionally submitted medical evidence does 
not provide a medical nexus between the veteran's service and 
his claimed conditions.  Rather, the additional evidence is 
consistent with the position taken by the RO in its April 
1989 decision, namely that the veteran's claimed heart and 
brain disabilities began in 1982 and had nothing to do with 
his military service in the 1960s.

The VA medical records dated from 1993 to 1997 indicated that 
the veteran experienced post-service heart problems and 
seizures, for which he was treated.  There was no indication 
in those records that these problems were in any way 
etiologically linked to service.  Records of the veteran's 
continuing medical care for heart problems and seizures, 
while "new," are plainly not relevant.  In Morton v. 
Principi, 3 Vet. App. 508, 509 (1992), the Court held that 
medical records describing the veteran's current condition 
are not material to the issue of service connection and are 
not sufficient to reopen a claim for service connection based 
on new and material evidence.  

The new evidence also included reports of three separate VA 
medical examinations, which in sum determined that there was 
no evidence of rheumatic fever or psychiatric problems in 
service and that there was no etiological relationship 
between service and the subsequent development of organic 
brain syndrome with seizures and the heart condition.  One VA 
examiner specifically opined that the date of onset of the 
veteran's claimed conditions was 1982, at which time he had 
an episode of septic embolism followed by abscess formation.  
Because this evidence contradicts the veteran's claim that 
his organic brain syndrome with seizures and claimed 
rheumatic valvular heart disease are related service, 
specifically to rheumatic fever claimed to have been 
sustained during service, the Board finds it to be 
unfavorable to his claim.  The Court has held that evidence 
which is unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  Thus, the findings and opinions 
rendered during all three VA examinations are not new and 
material evidence and are not sufficient to reopen the claim.

The veteran has submitted his own statements and arguments to 
the effect that his organic brain syndrome with seizures and 
rheumatic valvular heart disease are related to service, 
specifically to rheumatic fever incurred therein.  These 
statements are essentially reiterative of previous 
contentions of the veteran.  Moreover, there is no evidence 
that the veteran possesses the requisite medical training are 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
See, in general, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Hickson 
v. West, 11 Vet. App. 374, 378 (1998), the Court found that 
lay assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.

In short, the veteran's lay statements concerning medical 
matters are not new and additionally they are not material in 
that they are entitled to no probative weight.

The Board concludes that the additional evidence which was 
submitted by the veteran as to this matter does not bear 
directly and substantially upon the specific matters under 
consideration and is not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the veteran's claims of 
entitlement to service connection for organic brain syndrome 
with seizure disorder and for claimed rheumatic valvular 
heart disease are not reopened.  The benefits sought on 
appeal remain denied.









CONTINUED ON NEXT PAGE


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for organic 
brain syndrome with seizure disorder, the benefits sought on 
appeal are denied.

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for rheumatic 
valvular heart disease, the benefits sought on appeal are 
denied.






		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

